El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
El presente es un recurso de certiorari. La cuestión en-vuelta es la de si una compañía de seguros organizada de acuerdo con las leyes de Puerto Rico, autorizada para pres-tar fianzas en acciones o procedimientos de ley, puede in-tervenir como fiadora a los efectos de obtener el levanta-miento de un embargo decretado de acuerdo con la ley so-bre efectividad de sentencias.
De los autos resulta que seguido cierto pleito en la Corte *11de Distrito de Arecibo, se decretó el embargo de la efecti-vidad de la sentencia que pudiera dictarse en el mismo y se embargaron, en efecto, ciertas • cajas de mercancías per-tenecientes -al demandado. Este pidió el levantamiento del embargo trabado garantizando la sama reclamada por me-dio de nna fianza de “The Porto Rico & American Insurance Co.,” una corporación organizada con arreglo a las leyes de Puerto Rico, por virtud de la cual dicha corporación se comprometía a pagar a los demandantes la suma de $1,800 reclamada en la demanda si a ello fueren condenados los de-mandados. Los demandantes se opusieron y la corte resolvió la cuestión planteada así:
“Considerando que la fianza propuesta por los demandados e impugnada por el demandante, por no ajustarse a lo que dispone la sección 6 de la ley sobre efectividad de sentencias, de que ‘so-lamente podrán ser fiadores personales las personas que pagaren al Tesoro Insular de la Isla de Puerto Rico, a título de dueños, una contribución sobre la propiedad, representativa de un capital cuyo valor sea el doble de la fianza exigida‘por el tribunal para decretar el aseguramiento; y no reuniendo tales esenciales y necesarios re-quisitos la fianza acompañada;
“No ha lugar a su aprobación; y se desestima asimismo, en razón a lo alegado por el demandante, la petición de dejar a dis-posición de éste las mercancías embargadas.”
Si se examina la 'ley citada por el juez de distrito aisla-damente, su resolución estaría bien fundada, pero con pos-terioridad a la Ley sobre efectividad de sentencias la Legis-latura aprobó el Código de- Enjuiciamiento Civil cuyo ar-tículo 355, en lo pertinente, dice: “En todos los casos en que, de conformidad con lo dispuesto por este Código, deba constituirse una fianza personal, el funcionario ante - quien se preste exigirá que dicha fianza vaya acompañada * # * (2) Toda corporación con un capital cobrado o ingresado, que no baje de cien mil dollars, incorporada de acuerdo con las leyes de esta Isla, o de cualquier Estado de. los-Estados' *12Unidos, con objeto de prestar fianzas o garantizar obliga-ciones exigidas por la ley, podrá constituirse en garante y ser aceptada como tal, o como única y suficiente fiadora de dichas obligaciones; y la fianza de tal persona jurídica es-tará sujeta a todas las responsabilidades y gozará de to-dos los derechos correspondientes a las fianzas de personas naturales; siempre que dicha corporación hubiere cumpli-do con todos los requisitos de las leyes de la isla que rigen para la formación de dichas corporaciones, y su admisión a esta clase de negocios,” y la Ley de Seguros de Puerto Rico, que autoriza en su sección 159 a las corporaciones que de acuerdo con ella se organicen a prestar “ Seguros para garantizar el fiel desempeño de los deberes del cargo de personas que ocupen puestos públicos, o privados, de con-fianza; para garantizar el fiel cumplimiento de contratos que no fueren de seguros, o para otorgar fianzas o garan-tías en acciones o procedimientos de ley, y, además, seguros para indemnizar * * *. ”
Armonizando todas esas leyes que tienden a facilitar y a modernizar las transacciones, no es posible negar eficacia a una fianza debidamente prestada por una corporación de la clase indicada, en los procedimientos sobre asegura-miento de sentencias. Y cuando tal fianza se presta, no es necesario el requisito de la demostración del pago de con-tribución, porque la solvencia de la corporación está cons-tantemente investigada por el Gobierno. Ley citada, o sea, la número 66 proveyendo lo necesario para la incorporación de compañías de seguro del país, para regular el negocio de seguros en Puerto Rico, y para otros fines, aprobada el 16 de julio de 1921.
Por virtud de todo lo expuesto, debe anularse la orden de que se queja el peticionario, o sea, la dictada por la Corte de Distrito de Arecibo el 9 de mayo de 1923 en el pleito número 6799, devolviéndose los autos de dicho pleito a la expresada corte de distrito para que continúe tramitán-*13dolos de acuerdo con la ley y los principios establecidos en esta opinión.

Anulada la orden de marzo 9, 1923 con devo-lución del caso.

Jueces concurrentes: Sres Asociados Wolf, Aldrey, Hutchison y Franco Soto.